SOMMERVILLE, J.
Plaintiff sued the defendant for compensation for the loss of a hand while in the employ of the defendant, a sawmill owner. ,
Defendant Sled an exception of no cause or no right of action which was referred by the district judge to the merits of the cause. After the trial of the cause, the exception was maintained, and the suit was dismissed. Erom which judgment plaintiff has appealed.
[1] A critical examination of. the petition, which is carelessly drawn, would show that it does not technically embrace a cause of action. But its general purport shows it to be a suit by an employe against his employer for compensation for an accident while the plaintiff was in the employ of the defendant and while he was supposed to be acting in the performance of his duties. The answer, which was filed at the same time as was the exception, shows quite plainly the above condition of affairs.
The law provides in Act 234 of 1920, p. 442, which is an act to amend and re-enact certain sections of the original bill, known as No. 20 of 1914, which is the Employers’ Liability Act, that the answer should be filed to the complaint made by the employe implying that exceptions would be out of order, and it further provides that:
“The judge shall not be bound by the usual common-law or statutory rules of evidence, or by any technical or formal rules of procedure other than as herein provided. ’. Tbe judge shall decide tbe merits of tbe controversy as equitably, summarily, and simply as may be.”
The exception of no cause or no right of action should have been overruled.
[2] The case was tried on its merits, and it was shown that plaintiff was a young colored boy who was engaged as a fireman'in a sawmill, and that his'employment did not take him in the vicinity of the circular saw by which his hand was severely injured.' The evidence further shows that he, the plaintiff, was not performing services arising out of and incidental to his émployment, and that the accident did not happen in the course of *73Ids- employment, trade, business, or occupation. The accident to plaintiff happened because of his neglect of the duties assigned to him and the.unnecessary exposure by him to a very dangerous implement. It was his duty to hare taken care of himself, and not to have placed himself unnecessarily in a place of danger. 1-Ie had deserted his post of duty at the furnace, and wandered some distance from the boiler when he met with the accident.
It is therefore ordered, adjudged, and decreed that there be judgment in favor of defendant, and against plaintiff, rejecting the latter’s demand at his cost.
O’NIELL, X, dissents.
DAWKINS, X, takes no part.